                    Case MDL No. 2933 Document 17 Filed 03/30/20 Page 1 of 3



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION


IN RE: TRANSUNION RENTAL SCREENING SOLUTIONS, INC.,
FAIR CREDIT REPORTING ACT (FCRA) LITIGATION                                                  MDL No. 2933


                                             TRANSFER ORDER


        Before the Panel:* Defendants TransUnion LLC and TransUnion Rental Screening Solutions,
Inc. (TURSS) move under 28 U.S.C. § 1407 to centralize this litigation, in the Northern District of
Georgia. This litigation consists of six actions pending in four districts, as listed on Schedule A.
Plaintiffs in all actions oppose centralization. If centralization is ordered, they argue for the Eastern
District of Virginia or the Central District of California as the transferee district.

        After considering the argument of counsel,1 we find that the actions in this litigation involve
common questions of fact, and that centralization in the Northern District of Georgia will serve the
convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
The actions involve common factual issues arising from six similar putative nationwide class actions
alleging various errors in tenant screening reports. Plaintiffs are prospective tenants who allege that
criminal or civil records were misattributed to them due to errors made by defendants. All actions
concern TURSS’s policies and procedures for obtaining, using and reporting such public records on
tenant screening reports. Plaintiffs contend in each action that defendants violated the Fair Credit
Reporting Act, specifically 15 U.S.C. § 1681e(b), by failing to adopt reasonable procedures to ensure
the maximum possible accuracy of the information conveyed in the tenant screening reports.
Centralization will eliminate duplicative discovery; avoid inconsistent pretrial rulings, particularly on
class certification; and conserve the resources of the parties, their counsel and the judiciary.

        In opposing centralization, plaintiffs stress certain differences among the actions and the
circumstances in which they arose. In particular, plaintiffs contend that the manner in which the errors
in each tenant screening report were made differs from plaintiff to plaintiff, with two actions alleging
misreporting of civil judgments of eviction and plaintiffs in the remaining four actions alleging
inaccurate reporting of criminal convictions (failure to match basic information such as reported age,
birth date and full name). Plaintiffs argue that each case can be expected to involve different data sets,
and note that they have tailored their class definitions to fit each plaintiff’s circumstances such that there


        *
            Judge Karen K. Caldwell did not participate in the decision of this matter.
    1
     In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel considered
 without oral argument all matters considered at its hearing session of March 26, 2020, pursuant to
 Panel Rule 11.1(c). See Order Dispensing with Oral Argument in All Dockets, MDL No. 2933
 (J.P.M.L. Mar. 12, 2020), ECF No. 15.
              Case MDL No. 2933 Document 17 Filed 03/30/20 Page 2 of 3



                                                   -2-

is no overlap in the putative classes. But these distinctions and the variations among the class
definitions do not appear particularly significant. All actions share factual questions concerning
maintenance and operation of the TURSS database and protocols for determining what public record
information is included in its tenant screening reports. The propriety of TURSS’s exclusion of vendor
information as a source in its tenant screening reports also is a question common to at least three of the
six actions. Moreover, defendants assert that the information at issue in all actions is stored in the same
TURSS databases, so discovery can be expected to overlap to a significant extent.

        Plaintiffs also assert that voluntary cooperation among the parties would be superior to formal
centralization. Although we encourage the parties to cooperate to the extent possible, we conclude that
creation of an MDL is warranted in these circumstances. As mentioned, there are six putative
nationwide class actions pending in four districts. And defendant’s request to transfer the Eastern
District of Virginia Francis action to the Northern District of Georgia was denied, which suggests that
similar attempts to proceed before a single judge may be unsuccessful.

         We are persuaded that the Northern District of Georgia is an appropriate transferee district. The
district offers a readily accessible and convenient transferee forum. Further, one of the oldest and most
advanced actions (Hall) is pending in that district before Judge J.P. Boulee. Centralization before Judge
Boulee allows us to assign this litigation to an able jurist who has not yet had the opportunity to preside
over an MDL. We are confident that he will steer this litigation on a prudent course.

         IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside the
Northern District of Georgia are transferred to the Northern District of Georgia and, with the consent
of that court, assigned to the Honorable J.P. Boulee for coordinated or consolidated pretrial proceedings
with the action pending there and listed on Schedule A.


                                           PANEL ON MULTIDISTRICT LITIGATION




                                                            Ellen Segal Huvelle
                                                                Acting Chair

                                       R. David Proctor                    Catherine D. Perry
                                       Nathaniel M. Gorton                 Matthew F. Kennelly
                                       David C. Norton
          Case MDL No. 2933 Document 17 Filed 03/30/20 Page 3 of 3



IN RE: TRANSUNION RENTAL SCREENING SOLUTIONS, INC.,
FAIR CREDIT REPORTING ACT (FCRA) LITIGATION                      MDL No. 2933


                                      SCHEDULE A

          Central District of California

     LEWIS v. TRANSUNION RENTAL SCREENING SOLUTIONS, INC.,
          C.A. No. 2:20!00531
     ROBINSON v. TRANSUNION RENTAL SCREENING SOLUTIONS, INC.,
          C.A. No. 8:19!01994

          Northern District of Georgia

     HALL v. TRANSUNION RENTAL SCREENING SOLUTIONS, INC.,
          C.A. No. 1:18!05141

          Eastern District of Pennsylvania

     MCINTYRE v. TRANSUNION, LLC, ET AL., C.A. No. 2:18!03865

          Eastern District of Virginia

     FRANCIS v. TRANSUNION RENTAL SCREENING SOLUTIONS, LLC,
          C.A. No. 1:19!01185
     HECTOR v. TRANS UNION RENTAL SCREENING SOLUTIONS, INC.,
          C.A. No. 3:19!00790
